Title: From George Washington to Major General William Heath, 14 March 1778
From: Washington, George
To: Heath, William



Sir
Head Quarters Valley Forge March 14th 1778

Inclosed are a memorial to and a letter from the Board of War, on the subject of Mr Daniel Heister, a gentleman, who, some time since, obtained a flag from you, under the sanction of which, he went to Halifax, and was there unwarrantably seized and detained as a spy. You will be pleased, agreeable to the request of the Board, by the first flag, to remonstrate against this procedure, in a proper manner and demand Mr Heisters liberation, with a restoration of his papers and effects. I am Dear Sir Your most Obedt servt

Go: Washington

